In a proceeding pursuant to Family Court Act § 651, in which the petitioner father seeks custody of the parties’ minor son, the petitioner appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered *475August 23, 1989, which, after a hearing, inter alia, awarded custody of the parties’ minor son to the respondent mother.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner father’s contention, the Family Court properly balanced all of the relevant factors in determining that it was in the best interests of the parties’ minor son to reside with his mother. Therefore, there is no reason for a new hearing on the custody petition. Kooper, J. P., Sullivan, Lawrence and Ritter, JJ., concur.